This is a claim filed by Oscar B. Alexander who was an inmate of the Illinois State Penitentiary at Joliet, and at work in the chair department of said penitentiary in the employ of agents of the State of Illinois. He was injured while working at a certain saw. To the claimant’s declaration, the State by its Attorney General, filed a demurrer setting up the following grounds: First: That the facts stated in the claim do not entitle the claimant to have and maintain the same against the State of Illinois. Second: That the State of Illinois is not responsible to the claimant for the wrongful conduct and neglect of its subordinate officers. Third: That the State of Illinois is not responsible to the claimant for the wrongful and negligent conduct of the foreman in said claim referred to. Fourth: That the said State of Illinois is not responsible to the claimant for the wrongful or negligent conduct of the subordinate officers or foreman of the penitentiary at Joliet. This Commission filed an opinion December 31, 1898, in the matter of Lincoln H. Boss v. The State of Illinois, holding that the State of Illinois is not liable for the torts or negligent acts of its officers. The demurrer is sustained and claimant’s bill is dismissed. However, if this claimant desires to present the evidence to this Commission, we will make, a finding upon the facts and if he desires to take an appeal to the Legislature, we will put the record in shape; but from a legal standpoint, we are of the opinion that the State is not liable.